Citation Nr: 1210437	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability.

2.  Entitlement to service connection for a left knee disability also claimed as a left leg and ankle disability, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a cervical spine disability.

4.  Entitlement to service connection for a right wrist disability, to include as secondary to a lumbar spine disability.

5.  Entitlement to service connection for loss of sense of smell, to include as secondary to service-connected sinusitis.

6.  Entitlement to service connection for a right arm disability, to include as secondary to a lumbar spine disability.

7.  Entitlement to service connection for a right knee disability, to include as secondary to a lumbar spine disability.

8.  Entitlement to service connection for a sciatic nerve disability of the lower extremities also claimed as neuropathy, to include as secondary to a lumbar spine disability.

9.  Entitlement to service connection for a lumbar spine disability.

10.  Entitlement to service connection for a cervical spine disability.

11.  Entitlement to service connection for allergic rhinitis.

12.  Entitlement to service connection for insomnia, to include as secondary to sinusitis and sleep apnea.

13.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis and/or allergic rhinitis.

14.  Whether the disability rating for bilateral hearing loss was properly reduced from 10 percent to noncompensable, effective from October 1, 2009, to include whether an increased rating is warranted.

15.  Entitlement to an increased rating for sinusitis, rated as noncompensable beginning on May 15, 2006 but prior to January 9, 2007, as 10 percent disabling beginning on January 9, 2007, and as noncompensable beginning on January 9, 2008. 

16.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

17.  Entitlement to special monthly compensation at the housebound rate.

18.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Timothy M. White Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1989.  Specifically, he served in the U.S. Navy from January 1984 to May 7, 1989.  From May 8, 1989 to May 26, 1989, he served in the U.S. Air Force.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefits sought on appeal.  

Historically, the Board notes that a May 2005 rating decision denied the Veteran's claims for service connection for a neck condition, a back condition, a left leg condition, a right leg condition, and bilateral hearing loss.  Subsequently, in August 2005, the Veteran submitted additional private medical evidence regarding his claims involving his neck, back, and lower extremities.

In a September 2005 rating decision, the RO continued and confirmed the denials of service connection for a neck condition, a back condition, and bilateral hearing loss.  
A June 2006 report of contact with the Veteran indicates that he was claiming service connection for a neck condition, a low back condition, bilateral hearing loss, sinusitis with rhinitis with loss of smell, tinnitus, and peripheral neuropathy in the feet that radiates up the legs and sciatica to the knees.  In June 2006, the Veteran submitted additional medical evidence regarding his neck and lumbar spine, sinuses, hearing loss, tinnitus, neurological disabilities, sinusitis, and allergic rhinitis.

In July 2006, the Veteran submitted a statement requesting that his claims be reopened based upon new and material evidence.  He then submitted additional private medical evidence. 

In July 2006 the RO sent the Veteran a letter explaining that his claims for service connection for a neck disability, a low back disability, bilateral hearing loss, and bilateral leg conditions associated with the neck and low back conditions were denied in May 2005 and that because the appeal period for that decision has expired and the decision is final, new and material evidence is needed to reopen the claims.

Thereafter, in a December 2006 letter, the RO sent the Veteran a corrective notice letter explaining that the July 2006 letter contained errors.  The December 2006 letter noted that the disabilities for which the Veteran was claiming service connection were all being considered on the merits, and none were considered as claims to reopen.

An October 2007 rating decision granted service connection for tinnitus and assigned a 10 percent rating effective from May 15, 2006, granted service connection for bilateral hearing loss and assigned a 10 percent rating effective May 15, 2006, and denied service connection for the following:  a left shoulder blade disability, loss of use of the left leg, numbness and tingling in the upper extremities, sprained right wrist, rhinitis with sinusitis, loss of smell, broken right arm, right knee condition, bilateral lower extremity disabilities, and peripheral neuropathy of the lower extremities including the feet.  The October 2007 rating decision also denied entitlement to special monthly compensation based upon housebound status and entitlement to a TDIU.

Further, the October 2007 rating decision denied service connection for a low back disability and a neck disability on the basis that new and material evidence had not been submitted.  Although the RO characterized these two issues (service connection for a low back disability and a neck disability) as claims to reopen, the Board notes that they are not claims to reopen, and the Board will address these service connection claims on the merits, as was explained to the Veteran in the December 2006 notice letter.  See 38 C.F.R. § 3.156.  In this regard, the Board notes that the RO denied these claims in a May 2005 rating decision and notified the Veteran of that decision in a letter dated May 11, 2005.  On May 15, 2006, the RO received a letter from requesting that his claims be reopened based on new and material evidence.  However, at the top of this letter, the Veteran wrote, "Notice of Disagreement (NOD)".  Under section 20.305(a) of VA regulations, this NOD was timely filed.

Specically, that regulation governs the compution of time limit for filing, and provides,

(a)  Acceptance of postmark date.  When these Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs. In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.

38 C.F.R. § 20.305(a).

There is no postmark of record, and therefore, the NOD is construed as having been filed 5 days before its receipt on May 15, 2006, or May 8, 2006, excluding the Saturday and Sunday which fell before the 15th in 2006.  Accordingly, the NOD is construed as timely filed with May 11, 2005, rating decision, and reopening of the claims based on new and material evidence is not necessary.  

A July 2008 rating decision proposed to reduce the rating for bilateral hearing loss from 10 percent to noncompensable.

A July 2009 rating decision decreased the rating for bilateral hearing loss from 10 percent to noncompensable, effective October 1, 2009.  

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the Veteran initiated a claim for a TDIU in June 2006, which was based upon his service-connected bilateral hearing loss and tinnitus.  The RO interpreted this as also being claims for entitlement to an increased rating for tinnitus and bilateral hearing loss.  Based upon a July 2008 VA fee-basis examination report, the RO, in the July 2008 rating decision, proposed to reduce the rating for bilateral hearing loss.  Thereafter, a July 2009 rating decision reduced the rating for bilateral hearing loss from 10 percent to noncompensable.  The Board finds that the July 2009 determination which reduced the rating was also a denial of the Veteran's petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for bilateral hearing loss. 

The July 2009 rating decision also granted service connection for sinusitis, assigning a noncompensable rating effective May 15, 2006.  A 10 percent rating was then assigned from January 9, 2007 and then a noncompensable rating was assigned from January 9, 2008.

A September 2009 rating decision denied service connection for sleep apnea and a December 2009 rating decision denied service connection for insomnia.
A videoconference hearing was held on May 23, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The issues of entitlement to service connection for loss of sense of taste and entitlement to service connection for pleurisy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased initial rating for sinusitis and entitlement to service connection for a lumbar spine disability, a cervical spine disability, a left knee disability (claimed as left leg and ankle disability), a right wrist disability, a right arm disability, a right knee disability, radiculopathy of the upper extremities, a sciatic nerve disability of the lower extremities, allergic rhinitis, insomnia, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a written statement received by the Board in May 2011, the Veteran withdrew his claims for entitlement to an increased rating for tinnitus, entitlement to special monthly compensation at the housebound rate, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.

2.  A July 2008 rating decision advised the Veteran that the 10 percent rating for bilateral hearing loss was proposed to be reduced to noncompensable. 

3.  Reduction of the Veteran's disability rating for bilateral hearing loss from 10 percent to noncompensable was formally implemented, effective from October 1, 2009, by a July 2009 rating decision. 

4.  At the time the Veteran's disability rating for bilateral hearing loss was reduced from 10 percent to noncompensable, the 10 percent rating had been in effect for less than five years.  

5.  The reduction in the rating for bilateral hearing loss from 10 to noncompensable, effective from October 1, 2009, was proper.

6.  As of October 1, 2009, the Veteran's bilateral hearing loss is manifested by no more than Level I hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the claims of entitlement to an increased rating for tinnitus, entitlement to special monthly compensation at the housebound rate, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for reduction from 10 percent to noncompensable for bilateral hearing loss as of October 1, 2009 were met.  38 C.F.R. §§ 3.105(e), 4.85, 4.86, DC 6100 (2011).

3.  The criteria for a compensable rating for bilateral hearing loss are not been met for the period beginning October 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the videoconference hearing and in correspondence received by VA on May 23, 2011, has withdrawn his appeal of the issues of entitlement to an increased rating for tinnitus, entitlement to special monthly compensation at the housebound rate, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these three issues.

DUTIES TO NOTIFY AND ASSIST

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran submitted a claim for a TDIU based upon his service-connected bilateral hearing loss and tinnitus.  The RO considered this to be a claim for an increased rating for bilateral hearing loss and provided the appellant with notice in June 2008, prior to the notice of the proposed reduction of the disability evaluation from 10 percent to noncompensable.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  The notice letter specifically informed the Veteran of the evidence necessary to substantiate the claim for an increased rating and the division of responsibilities in obtaining such evidence.  It also notified the Veteran that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letter further explained how disability ratings and effective dates were determined. 

Moreover, as will be discussed below, a rating reduction requires compliance with particular notification procedures under the law that require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i).  Those procedures also require that the appellant be given an opportunity to respond to the proposed action to submit evidence relevant to the issue of the reduction and to request a predetermination hearing.  As explained in detail below, the RO complied with these notification procedures, and the Board finds that this compliance essentially meets the notification requirements.  In this regard, the Veteran received notice that the RO proposed to reduce his disability rating for bilateral hearing loss in July 2008.  He was notified of the reasons for the proposed reduction and that he may submit medical or other evidence to show that the change should not be made.  He was also notified that he could request a hearing if he so desired.  Finally, he was notified that if additional evidence was not received within 60 days, the evaluation would be reduced.  Thereafter, a hearing was held at the RO in November 2008 and in a July 2009 rating decision, the rating for bilateral hearing loss was reduced, effective from October 1, 2009.

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file including private treatment records, VA treatment records, service treatment records, lay statements, and Social Security Administration (SSA) disability benefits records.  The Veteran has had the opportunity to present evidence and argument in support of his claim.  Indeed, he has submitted numerous written statements in support of his claim and he testified at a Board hearing in May 2011.  Nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  

In addition, the Veteran was afforded VA examinations with respect to his claim involving bilateral hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2007, July 2008, and September 2009 VA examination reports are adequate.  The examiners conducted audiological examinations, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the September 2009 addressed the impact the bilateral hearing loss has on the Veteran's activities of daily living and occupational activities.  In this regard, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  As such, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) (2011). 

Furthermore, section 3.105(i) requires that the veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i).  Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e) (2011). 

Where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In this instance, however, the 10 percent rating in question was not in effect for five years or more, and the preceding paragraphs (a) and (b) do not apply, based upon a disability which has not become stabilized and is likely to improve.  Accordingly, reexaminations disclosing improvement will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required. See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286. 

In considering the evidence of record under the laws and records as set forth above, the Board concludes that there is sufficient evidence to reduce the rating for service-connected bilateral hearing loss from 10 percent to noncompensable, effective from October 1, 2009 under 38 C.F.R.§§ 4.85 or 4.86, Diagnostic Code 6100.  

In this case, a rating decision dated in October 2007 granted service connection for bilateral hearing loss and assigned a 10 percent evaluation effective from May 15, 2006.  The 10 percent rating was assigned based upon the results of a June 2007 examination.  

A June 2007 VA fee-basis examination report notes that pure tone audiometry test results, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
35
50
36
LEFT
35
35
50
55
44

Speech audiometry testing revealed speech recognition ability of 68 percent in the right ear and of 76 percent in the left ear.

In June 2008 the Veteran submitted a claim for entitlement to a TDIU based upon his service-connected bilateral hearing loss and tinnitus.  

Based on the results of a July 2008 VA fee-basis examination, the RO proposed, in a July 2008 letter, to reduce the Veteran's disability rating for bilateral hearing loss from 10 percent to noncompensable.  The Veteran was provided with proper notice under 38 C.F.R. § 3.105(e) and (i) in the July 2008 letter.  The letter also informed the Veteran that he had 60 days to submit evidence showing that that his current evaluation should not be reduced.  He was further advised that he had 30 days to request a personal hearing to present evidence or argument on the issue.  

The Veteran submitted a notice of disagreement with the proposed reduction in August 2008.  He requested a hearing with a local officer.  A hearing was held before a local hearing officer at the RO in November 2008.  The hearing was conducted by an individual who had not participated in the proposed adverse action and who later bore the decision-making responsibility in the July 2009 rating decision and statement of the case. 

In a July 2009 rating decision, the RO reduced the rating from 10 percent to noncompensable, effective from October 1, 2009.  The decision explained that the VA examination findings corresponded to Level I hearing in both ears, which equated to a noncompensable evaluation when those values were applied to Table VII of 38 C.F.R. § 4.85. 

The July 2008 VA fee basis examination report notes that the pure tone audiometry test results, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
35
45
35
LEFT
25
30
50
55
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

A July 2009 private audiology report notes that pure tone audiometry test results, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
45
65
40
LEFT
25
30
55
50
40

Word recognition scores were 100 percent in the right ear and 96 percent in the left ear.  It is not clear whether the Maryland CNC word list was used.

A September 2009 VA examination report notes that pure tone audiometry test results, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
55
70
42.5
LEFT
30
35
60
65
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.

The September 2009 VA examination report notes that the Veteran's hearing loss has no significant effects on his occupation and no effects whatsoever on his usual daily activities.  

The Veteran submitted a private audiological report on May 23, 2011, along with a waiver of initial review of such evidence by the RO.  The November 2010 audiogram results, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
25
25
20
LEFT
15
25
50
50
35

Speech audiometry tests were not performed.

The private audiological report also contains results of a December 2010 audiogram.  Those results, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
50
60
41
LEFT
35
35
65
50
46

Speech audiometry tests were not performed.

The Board notes that the benefit payments continued at the previously established level pending a final determination concerning the proposed action.  A final rating action was taken in July 2009, and the 10 percent disability evaluation was reduced to a noncompensable evaluation effective on the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expired.  In particular, a letter was sent to the Veteran on July 21, 2009, which informed of the decision to reduce his benefits.  A copy of the July 2009 rating decision was also enclosed.  The effective date of the reduction was October 1, 2009. 
Based on the foregoing, the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question.  Thus, the remaining issue in this case is whether the reduction in the evaluation for service-connected bilateral hearing loss from 10 percent to noncompensable was justified by the evidence.  Specific legal standards govern this question. 

Where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In this case, however, the 10 percent rating in question was not in effect for five years or more, and the preceding paragraphs (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the reduction of the rating from 10 percent to noncompensable was proper and that the current state of his disability more nearly approximates the criteria for a noncompensable evaluation and no higher.  In this regard, the results of the July 2008 and September 2009 VA examinations correspond to Level I hearing in his right and left ears.  When those values are applied to Table VII, it is apparent that the noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

The July 2009 private audiological examination has also been taken into account.  In this regard, it is not clear by the examination report whether the Maryland CNC word list was used.  However, even if the Board assumes that the Maryland CNC test was used, when the results are applied to Table VI, the Veteran's hearing still only corresponds with Level I hearing in each ear.  When those values are applied to Table VII, the Veteran's bilateral hearing loss only warrants a noncompensable rating.

Furthermore, the November 2010 and December 2010 private audiological results were considered.  In this regard, neither the November 2010 nor the December 2010 test results include speech recognition scores.  The private audiology report specifically does not contain any indication that that such tests were performed.

With respect to the private audiograms, the Board observes that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  None of the private audiology test submitted by the Veteran was accomplished using the Maryland CNC controlled speech discrimination test.  The July 2009 private test report does not indicate which word list was used and the November and December 2010 reports reflect that speech discrimination tests were not accomplished at all.

The Board is fully aware of the Court of Appeals For Veterans Claims decision in Savage v. Shinseki, 24 Vet. App. 259 (2011).  In that decision, the Court held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  In this case, the November and December 2010 private examination reports do not contain any word recognition test results, indicating that such tests were not accomplished.  The July 2009 test is unclear as to what testing method was used.  However, as noted above, the July 2009 test report was evaluated as if it had used the Maryland CNC word recognition test, and the results still did not yield a higher disability rating for the Veteran.  The November 2010 and December 2010 private records cannot be treated in this manner, as they do not contain any word recognition scores whatsoever.  

As indicated above, 38 C.F.R. § 4.85(a) requires the use of the Maryland CNC speech recognition test.  While the July 2009 private examiner did not indicate what word list was used, the Board notes that a subsequent VA examination was accomplished just two month later in September 2009.  This test is comprehensive and thorough and contains all appropriate tests to rate the disability.  Moreover, as it was accomplished just two months after the private audiogram, and as indicated above, when the private July 2009 audiogram results are considered as if the Maryland CNC test was used, a higher evaluation for the Veteran's bilateral hearing loss is still not warranted.  Therefore, the Board finds that the July 2009 private audiology report has been appropriately considered and clarification of the report is not required.  Finally, the November 2010 and December 2010 private reports do not contain any word recognition test scores at all.  As such, there is no need to clarify the results contained in the private examination reports and the Board is not bound to accept these private audiology report results.  As such, a higher, compensable rating is not warranted based upon the private audiology reports.

Although an exceptional pattern of hearing is not shown, when the Veteran's pure tone threshold averages for his November 2010 and December 2010 private examinations are applied to Table VIA, there is no change.  A numeric designation of Level I is still assigned for each ear when the November 2010 results are applied.  When the December 2010 results are applied to Table VIA, a numeric designation of Level I is assigned for the right ear and Level II is assigned for the left ear.  When applied to 38 C.F.R. § 4.85, Table VII, the Veteran is still only entitled to a noncompensable rating under DC 6100, based upon both private examinations.  Therefore, a compensable rating is not warranted on this basis, either.

The above determinations are based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the September 2009 examiner clearly addressed the factors pertinent in Martinak, finding that the Veteran's hearing loss has no significant effect on occupational functioning and no effects whatsoever on usual daily activities.  As such, this element of the claim for an increased rating has been taken into account.  

The Board has also considered whether a compensable evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  However, the Veteran's disability does not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the medical evidence of record does not show him to have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Thus, the Board finds that the noncompensable evaluation is appropriate. 

The Board acknowledges the Veteran's contentions that his hearing has worsened and that the July 2008 VA examiner did not follow proper protocol when administering the word discrimination test.  However, the Board finds that nothing in the record indicates that the proper testing protocol was not followed.  The July 2008 VA examination was conducted by a VA audiologist and the examination results were considered to be valid by the examiner.  Moreover, the Veteran's hearing was re-tested in September 2009, and the results of that examination yielded the same noncompensable disability rating.  The Veteran has not alleged that the September 2009 VA examiner improperly conducted the examination.  The Board further notes that the September 2009 examiner opined that the Veteran's hearing loss has no effect on his activities of daily living and that it has no significant effect on his usual occupation.  As such, none of the evidence reflects that the Veteran's hearing loss is more disabling than contemplated by the current noncompensable rating.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the appropriate diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The rating reduction from a 10 percent disability evaluation to a noncompensable evaluation for bilateral hearing loss effective from October 1, 2009, was proper.

Entitlement to a compensable rating for bilateral hearing loss is not warranted for the period beginning on October 1, 2009.

The appeal for an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal for entitlement to special monthly compensation based upon housebound status is dismissed.

The appeal for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is dismissed.

REMAND

LUMBAR SPINE DISABILITY

The Veteran claims that he is entitled to service connection for a lumbar spine disability because it was incurred during service.  Specifically, he claims that while on active duty in June 1988 he injured his back picking up a water heater.  He states that the water heater was far heavier than he imagined and as he tried to put it into the dumpster, his back failed.  Within minutes, he felt unimaginably intense pain.  He could not be in any position other than flat on his back.  The pain radiated from his waist down both of his legs, and was accompanied by acute burning and "electricity" in both legs, feet, and sciatic region.  He states that although he injured his back several times thereafter in work-related injuries, this initial injury in June 1988 weakened his back and rendered him susceptible to further injury.

The service treatment records confirm that the Veteran injured his back lifting a water heater in June 1988.  He denied numbness and tingling in legs at the time but described pain radiating down both legs.  On examination the Veteran could not lean forward, backward, or from side to side due to pain.  There was no deformity or rigidity.  Spasms were not found.  Neurological examination was normal.  The assessment was low back strain.  Straight leg raise test was negative.  The Veteran was given medication.  A few days later in June 1988, the Veteran was seen again for the back pain.  It was noted that the Motrin he was given did not help.  Examination revealed that he had regained 70 percent of his range of motion.  There was no deformity or spasms; however, the Veteran was noted to be standing to one side.  The assessment was resolving back strain.  The Veteran was told to return if the symptoms worsened.  There are no further service treatment records documenting back pain.  The November 1988 enlistment examination for the U.S. Air Force indicates that spine examination was normal.  The accompanying report of medical history form reveals that the Veteran denied recurrent back pain.  

The post-service private medical evidence contains a September 1995 handwritten physical therapy progress note reflects that in August 1995 the Veteran injured his back while lifting a piece of X-ray furniture.  He felt a sudden, sharp jolt in the lower lumbar spine.  It also reflects that he injured his back seven or eight years ago in service and that he has had problems ever since.  

An October 1995 radiologic report notes that lateral and spot views of the lumbar spine revealed anatomic alignment of the spine.  The disc spaces were noted to be well preserved and normal.  The facet joints were unremarkable and no degenerative changes were demonstrated.  The impression was normal lumbar spine.

An October 1995 letter from a private physician notes that on August 4, 1995 the Veteran, who was working at an airline, was moving X-ray equipment, which he perceives weighed over 150 lbs.  As he was lifting it with a co-worker, he sustained a twisting injury to his lower back and felt discomfort in his lower back, traveling to the buttocks on both lower extremities, but not into the legs.  He worked with it and it gradually became worse.  By the end of one week he reported it.  The Veteran stated that until that August 1995 injury he had no discomfort or limitations in his spine whatsoever.  The private physician noted a diagnosis of lumbosacral spine and right sacroiliac joint sprain, with no evidence of any radiculopathy.  After examining the Veteran, the physician opined that the diagnosis is work-related.  The letter relates that the Veteran had two previous "occurrences" with his back, one in the Navy and an occurrence with a chiropractor in April 1995.  Specifically, it was noted that the Veteran saw a chiropractor for two visits in April 1995 for a pulled muscle in his lumbar spine.  The treatment was not helpful and no X-rays were done.  The Veteran denied any limitations with respect to activities before the August 1995 injury.

An April 1996 private treatment record notes that the Veteran injured his low back and left knee in an industrial injury.  

A May 1996 "Doctor's First Report of Occupational Injury or Illness" notes that while working for an airline, the Veteran lifted a 250-pound odd-sized box with a co-worker and experienced immediate right lower back pain.  He continued to work and noted increased lower back pain about two days later.  He currently complained of daily annoying to moderate right lumbosacral to sacroiliac pain.   After examination, the clinical impression was chronic right sacroiliac dysfunction.  

A June 1996 private physician's report notes that X-rays of the lumbosacral spine have been unremarkable.  It also notes that the Veteran developed a flare-up for no reason at all in 1996.  He eventually required the care of a chiropractic provider and had about 12 sessions.  He described daily discomfort which comes and goes.  It was also noted that the Veteran injured his left knee in an industrial injury, which resulted in a meniscectomy.  

A November 1996 private physician report notes that the Veteran is very annoyed that this problem is not going away and the stiffness is not going away after a year.  He demanded an MRI.  Based upon his chronic complaints of pain, to include radiating pain, the physician felt that an MRI was indicated.  

A December 1996 MRI of the lumbar spine revealed a small central subligamentous L4-5 disc herniation, a small left posterolateral subligamentous L5-S1 disc herniation, and broad-based posterior bulging of the L3-4 disc.  

An April 1997 private physician's report notes that an MRI showed bulging and herniation at L4-5 and L5-S1.  The assessment was recurrent lumbosacral sprain with no frank neurological component at this time.  

A February 2003 "Memorandum for Goodrich" notes that the Veteran received a medical evaluation in February 2003 regarding an injury that has resulted in temporary physical limitations of his back.  

A December 2003 private post-myelogram CT scan of the lumbar spine revealed normal L1-2 and L2-3.  There was minimal disc space height loss associated with a mild diffuse disc bulge in L3-4.  There was mild disc space height loss associated with a diffuse disc bulge in L4-5.  The L5-S1 disc space was normal.  The impression was L4-5 disc bulge with potential neural impingement on the left. 
A February 2004 private treatment record notes that the Veteran described a one-year history of aching pain in the low back with nondermatomal radiation to the legs.  He denied lower extremity weakness or loss of bowel or bladder control.  He reported new numbness and tingling in the feet and fingertips.  Post-myelogram CT scan revealed an L4-5 disc bulge with a questionable left neuroforaminal compromise.  The impression was mild lumbar degenerative changes and possible sympathetically maintained pain of the lower extremities.  The plan included a targeted right lumbar sympathetic block with local anesthetic.  

A March 2004 private treatment record notes the Veteran's complaints of bilateral foot pain, which radiates up his legs into his buttocks and back.  Range of motion of the back was excellent.  The private physician stated that he was at a loss to explain all of the Veteran's symptoms.  The physician felt it is highly improbable that it is a sympathetic mediated pain syndrome because the sympathetic blocks were of no real benefit.  The physician wondered if it was some form of posttraumatic stress disorder.  

A July 2004 letter from a private physician summarizing treatment of the Veteran notes that the Veteran has degenerative disc disease and spinal stenosis of the lumbar spine.  He has no frank nerve root defects and examination does not confirm lumbar radiculopathy.  It was noted that the Veteran first presented in April 2003.  He was working oversees about 80 to 100 hours a week.  He began experiencing problems with his feet, legs, hands, and arms.  His pain began in his left buttocks and traveled down the back of his leg to his feet.  He felt like his legs were on fire and his feet were burning.  MRI studies from February 2003 revealed degenerative disc disease at L3-4, L4-5, and L5-S1.  He was thought to have some congenital narrowing of the spinal canal from L3-4 through L5-S1.  He had some midline annular protrusions at L3-4, L4-5, and L5-S1.  An exercise program was initiated in April 2003.  In May 2003 he continued experiencing burning dysesthesias in his feet and stiffness in his back.  In June 2003 he was seen complaining of severe lower back pain that began around May 24, 2003.  It was associated with increased pain in his legs.  It was quite bothersome for about two weeks and then improved spontaneously.  Examination from June 2003 showed excellent range of motion of the back.  There was no hypersensitivity to palpation.  There was some tenderness at L5.  Reflexes were normal and strength was excellent.  EMG nerve studies were performed in May 2003.  Findings were consistent with mild bilateral L5 radiculopathy.  In September 2003 the Veteran reported recurrent burning dysesthesias in his feet and legs, which went into his back, hands, arms, and even the lower half of his face.  In January 2004 he stated that his sleep was disturbed about every night due to numbness and compression that occurred in his shoulders and arms.  He had burning from his pelvis to his feet when sitting or lying.  Examination was basically unchanged.  Myelogram and post-myelogram/CT study revealed mildly narrowed spinal canal at L3-4, L4-5, and L5-S1.  The physician felt that he should proceed with lumbar sympathetic blocks.  In March 2004 he continued to complain of bilateral foot pain, up his legs and buttocks to his back.  He underwent the lumbar sympathetic blocks but they provided absolutely no relief of his symptoms whatsoever.  He then underwent an epidural steroid injection which gave him complete relief of his lower extremity symptoms for a few hours, but when the local anesthetic wore off, his pain returned.  Examination was normal, again.  In May 2004 the Veteran stated that he was better overall.  He was exercising and riding his bike.  Examination was benign.  The examiner opined that the Veteran is primarily psychologically disabled, as his symptoms do not correlate well with any physical disease or process.  

A November 2004 private treatment record notes that the Veteran received significant decrease in burning foot pain symptoms following his first two lumbar epidural steroid injections.  However, after the third injection, he did not have any significant relief.  He continued to complain of burning pain in his heel and plantar foot.  The impression was bilateral lower extremity radiculopathy versus peripheral neuropathy of unknown etiology.  

A February 2005 VA treatment record notes complaints of burning pain in the feet and leg, which has been present since 1987 when the Veteran injured his back in service lifting a water heater.

An April 2005 notes that the Veteran had an EMG study in May 2003, which noted an abnormal study, representing mild bilateral L5 radiculopathy.  There was no diagnostic evidence of right or left lumbosacral plexopathy, mononeuropathy, or peripheral neuropathy.  

A May 2005 VA treatment record notes that the Veteran injured his back in service in 1988 and reinjured it in 2003.  He was noted to have chronic pain and neuropathy, as well as a history of neck muscle tension and spasms.

A June 2005 private physician's statement notes that the Veteran's service treatment records and private treatment records were reviewed.  It was noted that the Veteran was treated in June 1988 for an injury to his lumbar spine due to lifting a water heater.  He was placed on medication.  His symptoms continued and involved more progressive pain involving his cervical spine.  He received additional treatment on January 24, 1989, confirming cervical spasm on clinical examination.  The private physician diagnosed the Veteran with severe chronic and permanent lumbar spine discogenic syndrome, service-connected.  The physician opined that the Veteran sustained an injury to his lumbar spine, which is well-documented and treated in the military.  The physician pointed out that subsequent post-separation MRI testing confirmed discogenic abnormalities to the spine.  

An August 2005 letter from a private physician notes that in service the Veteran had back pain with radiating pain down both lower extremities, and pain that was made worse when he leaned forward or backwards, or from side to side.  The private physician opined that the Veteran's current clinical condition is consistent with the type of symptomatology as presented in service in June 1988.  

An August 2005 VA treatment record notes complaints of bilateral foot and leg pain and numbness.  Neuropathy was noted to be a questionable diagnosis.

An April 2006 private treatment record notes that the Veteran underwent an L5-S1 translaminar lumbar epidural steroid injection for bilateral lower extremity neuritis.

A May 2006 private physician's medical opinion report notes that the Veteran injured his back lifting a water heater during service.  The physician opined that to a reasonable decree of medical certainty, the Veteran has a severe chronic and permanent lumbosacral back discogenic injury which is service-related.  The Veteran received treatment for his lumbar spine injury during service, and continued to experience chronic pain after separation, which followed into his private sector work activities.  The private physician that any exacerbation of the lumbosacral back as a result of private sector work does not detract from the original service-related injury to the lumbar spine, which was chronic and permanent, and which continues to be chronic and permanent.  

A June 2006 MRI of the lumbar spine revealed degenerative disc changes at L3-4, L4-5, and L5-S1 with broad based central disc protrusions and underlying annular fissures, as well as central spinal canal narrowing.

A November 2006 private treatment record notes that the Veteran was seen in order to review the MRI study of his lumbar spine.  It was noted that the L4-5 level has changed; he no longer has a discreet herniation at L4-5.  It is more of a broad-based herniation.  He continues to have high intensity zone lesions at L3-4, L4-5, and L5-S1.  There was no central lateral recess or foraminal stenosis.  

A December 2006 MRI of the lumbar spine revealed an L4-5 herniated disc with mass effect on the L5 nerve roots, worse on the left, L5-S1 disc bulge and annular tear with slight mass effect on the left S1 nerve root, and L3-4 disc bulge and annular tear with mild central stenosis.  Also noted was a history of radiculitis.

A January 2007 private treatment record notes that the Veteran fell down some stairs and landed onto an outstretched right upper extremity.  The diagnosis was nondisplaced radial neck fracture of the right elbow.

An April 2007 private orthopedic consultation report notes that the Veteran was seen for back and left leg pain.  It was noted that he was injured on November 10, 2006 lifting a very heavy copy machine with a co-worker.  X-rays were taken and an MRI was performed.  The diagnosis was degenerative disc disease, herniated nucleus pulposus, left, L4-5, L5-S1

An April 2007 private primary follow-up examination report notes that lumbar spine and lower extremity neurological examinations were performed.  Sensation was noted to be abnormal from L1-S2.  Motor strength was 4/5 and equal for dorsiflexion and plantar flexion of the ankles, knee flexion and extension, and hip flexion, extension, abduction, and adduction.  The diagnosis was lumbar degenerative disc disease, lumbar radiculopathy, and herniated nucleus pulposus, L4-5.

A May 2007 private medical record notes that the Veteran injured his back lifting a very heavy copying machine with a co-worker while working at Raytheon in November 2006.  He was lifting the copying machine off a forklift when his left leg buckled and he slipped and twisted his back.  He did not completely fall; however, he has had severe pain ever since.  It was noted that he has had back and leg pain in the past.  The examining physician noted that to a reasonable degree of medical certainty, the injury of acute herniated disc did occur at work when the Veteran was lifting a copying machine with a co-worker.  The Veteran was noted to have had previous back problems.  However, the physician pointed out that MRIs in the past had shown just mild bulges and the MRI from December 2006 showed an actual herniated disc, which was not seen on past work-ups.  Therefore, the physician concluded that the November 2006 work-related injury did cause this disc herniation.  

The Veteran submitted written argument in July 2007, explaining that his bilateral sciatic pain has been present since November 10, 2006.  MRI of July 2007 shows a tear of the posterior horn of the meniscus, as well as a cyst.  The Veteran complained of continued sciatic pain, peripheral neuropathy (burning) and now right knee pain.  Regarding the right wrist pain, he would like to get an MRI of the right wrist for more conclusive evidence as to the fall he took on December 25, 2006.  

A July 2007 private treatment record notes that the Veteran was seen for complaints of the right knee pain as a result of a November 2006 work-related back injury involving heavy lifting.  

Another July 2007 private treatment record notes complaints of right knee pain, locking and catching medially, which has been going on quite some time.  Examination revealed knee effusion and tenderness.  McMurray's causes him pain medially.  The plan was to undergo right knee arthroscopy.  

A July 2007 private treatment MRI report, notes the presence of a posterior horn medical meniscal tear and an anterior lateral meniscal cyst.  

A September 2007 report from a private physician notes that the Veteran's private treatment records were reviewed.  It was noted that the Veteran sustained an injury to his back while working in November 2006.  In addition, it was noted that as a direct result of the Veteran's lumbosacral back with severe sciatic and motor weakness of the left lower extremity, he sustained a secondary and consequential fall in December 2006, whereby he fell down three concrete stairs, injuring his right wrist, fracturing his arm, and injuring his right elbow and right knee.  The physician opined that these injuries are secondary and consequential to the original work-related injury sustained in November 2006.  It was further noted that the Veteran sustained an injury to his back while in service in 1988.  He also had an injury while working at an airline in 1995 and 1997, resulting in a diagnosis of lumbosacral stain with right sacroiliac joint strain.  The Veteran further sustained injuries to his back in 2002/2003, while employed with Goodrich.  The private physician opined that within a reasonable degree of medical certainty, the Veteran sustained injuries to the lumbosacral back resulting in discogenic injury with sciatic, consisting of neurosensory loss and motor weakness of the left lower extremity.  The Veteran sustained a secondary injury as a result of his lumbosacral back injury with sciatic, causing a fall which resulted in traumatic injuries to the right arm in the form of an elbow fracture, as well as injuries to the right hand, right wrist (internal derangement) and right knee.    

A November 2007 VA treatment record notes complaints of burning pain in the feet and legs.  

A January 2008 private physician's report notes that the Veteran injured his back in service, resulting in chronic and permanent lumbosacral back pain and loss of function, which was present and continued following his separation.  He has sustained post-service injuries to the lumbar spine; however, his initial lumbar spine injury in the military resulted in his current chronic and permanent condition.

A March 2008 private medical opinion report notes that the Veteran injured his lower back, right forearm, right wrist, and right knee as a result of his employment at Raytheon in November 2006.  He was lifting a copying machine with a co-worker when his right knee gave way.  He did not fall but continued to carry the copy machine and noted pain in both feet, his lower back, abdomen, and groin.   He also had radiating pain to both feet, particularly the left, with spasms.  He completed the workday but noted bruising and pain in his feet and lower back.  He reported the injury to his employer the next day.  In December 2006, he was walking down steps when he slipped and fell forward due to "toe drop" from his back injury.  At that time he sustained an injury to his right elbow, right wrist, and right knee.  In terms of his past medical history it was noted that in 2003 the Veteran injured his back while working in the Middle East for Goodrich Raytheon.  He missed work from February 2003 until November 2005.  Since that time, he has had permanent peripheral neuropathy with numbness and tingling as well as weakness in his legs.  He also indicated that while working for an airline in 1995, he injured his back while lifting.  He stated that the symptoms resolved from that injury.  He also had an injury during active service where he hurt his back.  He did not have an MRI and returned to work after 10 days.  He stated that he has had problems with his back since 1987 but the problem did not keep him from working.  The private physician noted that based upon the medical records and the Veteran's history, it appears that there is significant apportionment to preexisting injury and pathology for the lumbar spine.  The physician felt that it was clear that the Veteran was experiencing significant dysesthesias and radiculopathy of the lower extremities in 2003 and 2004.  It was also noted to be clear that the Veteran had continuing symptoms dating back to at least 1995 and certainly continuing from the injury in 2003.  With respect to the right elbow, right wrist and right knee, the physician opined that the Veteran sustained a fall as a consequence of his industrial injury in November 2006.  

A June 2008 MRI of the lumbar spine notes an impression of disc degenerative changes at L3-4, L4-5 and L5-S1, with broad based central disc protrusions and underlying annular fissures, as well as central spinal canal narrowing at various levels.  

An October 2008 private physical therapy note indicates that the Veteran presented with low back pain, right knee buckling, left toe drop, burning sensation of the bilateral plantar aspect of the heels/plantar great toes, and occasional bilateral posterior legs (calves).  Neurological studies were normal.  There was no electrodiagnostic evidence of right or left lumbosacral radiculopathy, lumbosacral plexopathy, tibial/peroneal/sciatic neuropathy, or peripheral neuropathy.  The May 2003 electrodiagnostic study demonstrated a mild bilateral L5 radiculopathy.  Today's study was normal, consistent with improvement since 2003 and no evidence of chronic radiculopathy.  

A February 2009 private treatment record notes that the Veteran suffered injuries to his back in the 1980s, mid 1990s, and in 2002 and 2003.  He relapsed with his back and legs in November 2006.  

A November 2009 VA treatment record notes that the Veteran had low back pain.  

A June 2010 private treatment record notes that the Veteran fell the previous day at his home and twisted his ankle.  He was seen for complaints of left ankle and left knee pain.  The fall occurred at his home.  X-rays revealed no fractures.  

At the videoconference hearing in May 2011 the Veteran argued that in May 2009 after receiving functional restoration for his back disability, he was walking up some stairs when his left leg "dorsiflected" and he fell, tearing his left knee and twisting his left ankle.  He believes that the treatment for his back aggravated his herniations, which pinched his nerve.  When his leg did not enervate, it went out from under him, giving way, causing him to fall.  At the November 2008 DRO hearing, the Veteran stated that his left leg disability is due to the in-service low back injury in which he feels that he herniated a disc, although it was only called muscle strain at the time.  He further indicated that the bilateral lower extremity radiculopathy/neuropathy, sciatica is due to his lumbar spine disability.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, there is evidence in the service treatment records of a June 1988 low back injury when the Veteran lifted a water heater.  The diagnosis was low back strain.  As such, the element of an event in service is met.  Moreover, there is evidence of a current low back disability and, in the form of private medical opinions, an indication that the current back disability may have been caused by the in-service injury.  However, the Veteran suffered from several post-service work-related back injuries, and there is no comprehensive medical opinion which adequately discusses the likelihood that the current back disability was caused by the initial in-service injury, given the limited diagnosis of lumbar strain in service, the normal spine examination at service separation, the lack of diagnostic evidence showing any degenerative disc involvement until several years after service, and the impact of the post-service back injuries.  The Veteran has never been afforded a VA examination with respect to this claim.  As such, one should be scheduled.

Because the Veteran's claims for service connection for a left knee disability, a right wrist disability, a right arm disability, a right knee disability, and a sciatic nerve disability (claimed as neuropathy) of the lower extremities are based upon a secondary theory of entitlement, as due to the lumbar spine disability, the Board finds that they are inextricably intertwined with the issue of entitlement to service connection for a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for service connection for a lumbar spine disability it must be addressed before the Board can adjudicate these other issues.  As such, they are deferred.

The Board does take note of the fact that a February 1988 service treatment record reflects complaints of a left ankle sprain due to a left ankle running injury two days earlier.  The assessment was grade I sprain of the left ankle.  An ace bandage was given to the Veteran and he was told to use cold alternating with warmth followed by progressive range of motion exercises.  

There are no further entries in the service treatment records documenting any ankle complaints or findings.  The November 1988 enlistment examination report for the Air Force is negative for any ankle complaints or findings.  The accompanying report of medical history notes no complaints or findings related to the left ankle.

The post-service medical evidence reflects complaints and diagnoses of disabilities of the left knee, right knee, right wrist, right arm, right knee and neurological problems of the lower extremities.  The Veteran has claimed entitlement to these disabilities as secondary to his low back disability.  As such, and as noted above, they are inextricably intertwined with this disability, and as such, they cannot be adjudicated until the claim for service connection for a low back disability is adjudicated.  In this regard, should a low back disability be determined to be service-connected, the Veteran should be afforded a VA examination to determination whether any or all of these disabilities are caused by or aggravated by the low back disability.  A medical opinion regarding whether any current left ankle disability is at least as likely as not caused by or related to the in-service left ankle injury should also be obtained.

CERVICAL SPINE DISABILITY

With respect to the claim for entitlement to service connection for a cervical spine disability, the Veteran alleges that during service, when he was having his wisdom teeth removed, he woke up during the procedure.  The dentists were having extreme difficulty removing the bottom two wisdom teeth, which were heavily impacted.  They had to be hammered, chiseled and quartered.  In an effort to remove the teeth, they used brute force, which caused radiating shoulder pain from the Veteran's neck.  The Veteran believes that this forceful removing of the wisdom teeth damaged his cervical spine at C6-C7.

The service treatment records reflect that on January 24, 1989 the Veteran was seen for complaints of cervical spasm for one week.  Objective findings revealed limited range of motion, good strength, and normal neurological examination.  The assessment was cervical muscle strain/torticollis.  He was prescribed Motrin and Flexeril, and was told to apply heat to the area.  

On January 26, 1989 the Veteran was seen for cervical muscle spasm follow-up.  He stated that his neck has improved but there is still pain.  Examination revealed limited range of motion and some spasm.  The impression was cervical spasm.  

A February 6, 1989 service treatment record reflects that the Veteran was seen for complaints of cervical strain since the morning.  There was no trauma to the area and no numbness or tingling.  The assessment was cervical strain.  

On February 9, 1989 the Veteran was seen for an episode of torticollis.  There was some limitation of motion, particularly flexion, extension, and rotation of the left.  

On February 10, 1989 the Veteran was seen for neck pain after having slept on his neck wrong.  After seven days it got mildly better and then worsened so he came in.  The assessment was cervical strain, somewhat improved.  

A February 14, 1989 service treatment record notes that the Veteran was seen for a two and a half to three week history of cervical pain secondary to a twisting injury.  He stated that the neck pain began one morning when he woke up.  It resolved and then returned frequently over the past few weeks.  Range of motion of the cervical spine revealed full flexion and extension with pain.  There was tenderness at the C6-7 facet joint.  There was also tenderness surrounding the musculature of the left side.  The assessment was cervical sprain, suspect left side C6-C7 facet joint irritation.  Exercises were recommended.  X-rays showed straightening of the cervical spine.  

A May 1989 dental medical history report notes that the Veteran experienced recurrent neck spasm in the past year.  It was also noted that the Veteran had his wisdom teeth removed in 1986.  The November 1988 enlistment examination report for the Air Force is negative for any complaints or findings related to the Veteran's neck/cervical spine.  Specifically, examination of the neck was normal, as was examination of the spine and neurologic examination.  The accompanying report of medical history notes no complaints or findings related to the neck/cervical spine.

The post-service medical evidence includes a September 1991 private treatment record which notes complaints of chronic neck strain with radiculopathy.  It was noted that the Veteran awoke with a stiff neck and left shoulder discomfort the previous day.  The pain was noted to currently be worse.  The assessment was trapezius strain.  A September 1991 X-ray study revealed some very mild intervertebral disc space narrowing at C4-5 and C5-6.  The cervical spine was otherwise unremarkable.  

An October 1995 private physician's medical report indicates that the Veteran injured his neck non-industrially four years earlier.  He was treated by a chiropractor.  These visits with the chiropractor were helpful because he did not get the torticollis episodes much since then.  There was no radiating pain down his arms.  He has not had any major headaches or neck pain since then and he has never had any industrial injuries with regard to his neck.  

A May 1999 private treatment record notes that the Veteran was seen for follow-up for left shoulder pain.  It was noted that the Veteran hurt his left shoulder in 1987.  He had paravertebral and rhomboid spasm.  He currently complained of pain in his elbow, which travels up to the shoulder and down to the mid back.  On examination there was full range of motion of the shoulder, but there was mild tenderness.  The assessment was left shoulder strain.  

A June 1999 private treatment record notes a finding of chronic cervical strain and degenerative disc disease of the cervical spine.  

A December 2003 private treatment record notes that the Veteran was seen for neck and shoulder pain, as well as pain, numbness, and tingling in the legs, radiating to the feet, left more than right.  The Veteran was also seen for facial burning and bilateral arm burning.  The impression was degenerative changes at C3-4, C5-6, and C6-7, and spinal stenosis at C6-7 and C5-6 to a slightly lesser degree.  

A February 2004 private treatment record notes complaints of new numbness and tingling in the fingertips.  The impression was mild cervical degenerative changes.  

A March 2004 private treatment record notes complaints of occasional neck discomfort and some pain in the upper extremities, especially in the right arm from the elbow to the axilla.  The examiner stated that he was at a loss to explain all of the Veteran's symptoms.  The physician wondered whether it was some form of posttraumatic stress disorder.  Neurological and psychological assessments were suggested.   

A July 2004 letter summarizing treatment from a private physician indicates that the Veteran has degenerative disc disease of the cervical spine, as well as spinal stenosis.  He does not have distortion of the spinal cord in the cervical region.  It was noted that in 2003 the Veteran was working overseas and working 80 to 100 hours a week.  He first began experiencing symptoms in February 2003.  It started with burning pain in his feet.  The pain seemed to start in his left buttocks and it traveled down the back of his left leg.  He then experienced pain in his hands, which traveled up his hands, worse on the right.  This extended into the right axilla.  He would also experience shooting pain in his neck and back.  Neck examination showed slightly restricted range of motion of the neck on flexion.  There was no specific tenderness of the neck.  Hyperesthesia was present in the C6 dermatome on the right upper extremity.  MRI revealed degenerative discs at C5-6 and C6-7, with some congenital and some superimposed degenerative stenosis at those levels.  The MRI also suggested some deformation of the spinal cord at both C5-6 and C6-7.  The impression was cervical degenerative disc disease and possible cervical spine stenosis with mild radiculopathy and/or radiculitis of the upper extremities.  An exercise program was initiated.  In June 2003 range of motion of the neck was excellent.  A post-myelogram/CT study from 2004 revealed some narrowing of the spinal canal at C5-6 and C6-7, but it did not show any distortion of the spinal cord.  There was some mild foraminal narrowing at C5-6 and C6-7.  In March 2004 the Veteran reported occasional neck discomfort and pain in his upper extremities, more so on the right than the left.  The physician opined that the Veteran is primarily psychologically disabled, as his symptoms do not correlate well with any physical disease or process.  

A June 2005 private physician's medical opinion report notes that the Veteran's in-service lumbar spine symptoms continued and led to more progressive pain involving his cervical spine.  Cervical spasm was confirmed on clinical examination in 1989.  It was noted that the Veteran continued to seek treatment in service through February 9, 1989, when he had limitation of motion.  X-ray studies revealed a straightening of the cervical spine.  It was noted that A January 2003 MRI revealed small paracentral protrusion indenting the thecal sac at C2-C3, a mild annular disc bulge at C3-C55, an annular disc bulge with lateral protrusion to the left at C5-C6, and indenting the left C7 nerve root.  The private physician stated that this MRI testing is consistent with the in-service cervical injury in that there was evidence of C6-C7 nerve root irritation.  The private physician opined that the Veteran's cervical injury in service showing a C7 nerve root irritation was a severe, chronic, and permanent cervical discogenic injury.  The physician stated that such is confirmed by post-separation MRI testing showing cervical spine disc herniation.  

A May 2006 private physician medical opinion report notes that the Veteran injured his cervical spine in service.  The private physician stated that the service treatment records show evidence of a left-sided C6-7 nerve root injury.  It was further noted that the Veteran has had continued, uninterrupted neck pain since this service injury.  The private physician opined that to a reasonable degree of medical certainty, the Veteran suffered from a severe, chronic, and permanent cervical discogenic injury with persistent spasm, pain, and limited mobility in service.  This chronic condition followed the Veteran after service and continued to be a chronic condition.  Although he may have sustained an exacerbation of his service incurred neck injury after service, this was just an aggravation of a preexisting service related injury.  The original in-service injury was in fact chronic and permanent, based upon the service-treatment records.  

An April 2007 private orthopedic consultation report notes that the Veteran had complaints of neck pain that started back in 1989 with an injury in the military.  He has had off and on complaints of neck pain and with his recent low back injury in November 2006, he has noticed a marked increase, but it is not as bad as his lower back.  No diagnosis with respect to the cervical spine was rendered.  

A January 2008 private medical opinion report notes that the Veteran was diagnosed with a cervical spine injury in service.  Specifically, he had a C6-7 nerve root injury based upon in-service clinical examinations.  This indicates the presence of neurological cervical spine damage, which is chronic and permanent and shows that a chronic cervical spine injury began during service.  The private physician opined that the Veteran's recurrent episodes of spasm and torticollis are a direct result of his original service injury.  

A November 2009 VA treatment record reflects cervical neuropathy and peripheral neuropathy.  The Veteran complained of radicular pain in the right arm.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, there is evidence in the service treatment records in January 1989 and February 1989 of neck complaints and findings.  Specifically, torticollis was found, as well as muscle spasm and X-ray evidence of straightening of the cervical spine.  Additionally, a left-sided C6-7 facet joint irritation was suspected.  The post-service medical evidence reflects a current neck disability and, in the form of private medical opinions, an indication that the current neck disability may be etiologically related to the in-service neck complaints/findings.  Additionally, the Veteran has alleged continuous neck symptomatology since service.  However, the September 1991 private treatment record notes neck complaints of only one day.  The Veteran has never been afforded a VA examination with respect to this claim.  As such, one should be scheduled.  Additionally, should service connection for a cervical spine disability be granted on remand, an opinion should be obtained regarding the secondary service connection issues involving a left shoulder disability and radiculopathy of the upper extremities.

Because the Veteran's claims for service connection for a left shoulder disability and radiculopathy of the upper extremities are based upon a secondary theory of entitlement, as due to the neck disability, the Board finds that they are inextricably intertwined with the issue of entitlement to service connection for a neck disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for service connection for a neck disability it must be addressed before the Board can adjudicate these other issues.  As such, they are deferred.

ALLERGIC RHINITIS

With respect to the claim of entitlement to service connection for allergic rhinitis, the Board notes that the February 1983 enlistment examination notes normal examination of the nose, face, sinuses, and mouth.  The accompanying report of medical history notes that the Veteran marked "yes" that he had had ear, nose, and throat trouble.  The service medical records indicate that allergic rhinitis was diagnosed during service.  Specifically, in an undated physician's assistant note from the service treatment records, the diagnosis was chronic sinusitis versus allergic rhinitis.  Service treatment records dated in February 1987, March 1987, and June 1989 note a diagnosis of non-allergic rhinitis.  An April 1987 service treatment record notes that the Veteran has a history of chronic rhinitis.  A May 1987 service treatment record notes that the Veteran was diagnosed with allergic rhinitis.  A June 1987 service treatment record notes a diagnosis of chronic rhinosinusitis, nasal polyps.  An August 1987 service treatment record notes a lifelong history of rhinitis.  A November 1988 commission examination for the U.S. Air Force notes normal examination of the sinuses.  However, the report of medical history dated in November 1988 reflects that the Veteran reported ear, nose, or throat trouble.  

An August 1992 private treatment record notes that the Veteran had his second head cold in five weeks.  He was noted to have a history of chronic allergic rhinitis and polyps; however, it was noted that he tested negative for allergies.  The impression was sinusitis.  An October 1992 private treatment record notes complaints of rhinitis/sinusitis.  

A December 1999 private treatment record notes a diagnosis of chronic allergy rhinitis.  A private treatment record from 2000 notes an assessment of allergic rhinitis.  A January 2001 private treatment record also notes a diagnosis of allergic rhinitis.  A June 2001 private treatment record notes a diagnosis of severe allergic rhinitis.  A July 2001 private treatment record notes that the Veteran was diagnosed with allergic rhinitis.  

VA treatment records dated in March 2006 and November 2007 note an assessment of "allergy, stable."  Examination revealed no allergy symptoms.  Sinus examination was unremarkable.  

An October 2009 private treatment record notes that the Veteran has been diagnosed with rhinitis.  On examination, the ears were clear, and tympanic membranes were intact and translucent.  Middle ears were aerated.  The nasal examination showed obvious evidence of previous surgical procedures.  The nasal mucosa was somewhat moist.  There was no significant swelling, or erythema, and no purulence or polyps.  The oral cavity and oropharynx were clear.  The impression was atrophic/nonallergic rhinitis with a history of recurrent polyposis and sinusitis.  

As there is evidence in service of allergic rhinitis, an allegation of continuous allergic rhinitis symptoms since service, and current diagnoses of a stable allergy condition and nonallergic rhinitis, a VA examination should be scheduled in order to determine the nature and etiology of any currently present allergy condition, to include possible allergic rhinitis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

SLEEP APNEA

The service treatment records confirm that the Veteran was diagnosed with sleep apnea in service in August 1987.  He maintains that it has been ongoing since then.  He also argues that it is secondary to his service-connected sinusitis.

A May 1999 private treatment record notes that the Veteran was diagnosed with rule-out sleep apnea.  A March 2000 private treatment record notes that the Veteran had a sleep study done in May 1999.  The assessment was probably obstructive sleep apnea.  A follow-up medical record notes a diagnosis of obstructive sleep apnea.  A June 2000 overnight polysomnography report notes an impression of mild obstructive respirations during sleep.  A CPAP machine was prescribed in February 2001.

The Veteran has a current diagnosis of sleep apnea.  An October 2010 VA opinion report notes that it is less likely as not that the Veteran's sleep apnea is caused by or a result of his service-connected sinusitis.  Specifically, the examiner opined that that a June 2000 private sleep study confirmed the diagnosis of obstructive sleep apnea.  The examiner opined that sleep apnea is a disorder of the oropharynx and not of the nasal passages.  The examiner further stated that there is no evidence that obstruction in the nasal passages is causing the obstruction in the oropharynx.  The examiner opined that the Veteran's nasal surgery did not cause the sleep apnea and the nasal obstruction did not cause the sleep apnea.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

In this case, the VA examiner did not provide an opinion as to whether the Veteran's sleep apnea is aggravated by his service-connected sinusitis.  Moreover, there is no medical opinion regarding whether the current diagnosis of sleep apnea had its onset during service, or is otherwise causally or etiologically related to service (namely, an opinion regarding a direct theory of service connection).  As such, clarifying VA opinions are necessary.

INSOMNIA

With respect to the claim of entitlement to service connection for insomnia, the Veteran claimed at the videoconference hearing that his insomnia is related to his sleep apnea.  (Board hearing transcript at 18.)  He has also alleged that it began after his sinus surgery and that it is due to his sinusitis and allergic rhinitis.  A July 1987 service treatment record notes that the Veteran suffered from eight days of decreased sleep.  It was noted that he had had a recent shift change from days to nights.  The assessment was insomnia and Restoril was prescribed.  The November 1988 enlistment examination for the U.S. Air Force is silent with respect to complaints of insomnia and the accompanying report of medical history notes that the Veteran denied frequent trouble sleeping.

A May 2005 VA treatment record notes a complained of depression on and off beginning in the mid 1980s.  The Veteran was noted to have been unable to work for two years due to a back injury.  He recently began working again, which has been stressful, including working longer hours than anticipated.  It was noted that his initial insomnia was helped with Klonopin.  His middle insomnia was noted to be most problematic.  His sleep was noted to be unrestful.  A March 2006 VA treatment record notes that the Veteran is not sleeping well.  Also noted was that he has been taking Clonazepam and is sleeping better.  

The record contains an October 2010 VA medical opinion report on this issue.  It notes that review of the claims file reflects that a July 1987 service treatment record notes a diagnosis of insomnia related to a shift change.  A VA treatment record from June 2005 notes a diagnosis of insomnia related to depression.  The examiner opined that the insomnia in service and the current insomnia now have different etiologies.  The examiner concluded that it is less likely than not that the Veteran's insomnia is caused by or a result of service.  

Because the Veteran's claim for service connection for insomnia, in part, is based upon a secondary theory of entitlement, namely that it is caused by his sleep apnea and/or his sinusitis, the Board has determined that this issue is inextricably intertwined with the sleep apnea claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for service connection for sleep apnea must be addressed before the Board can adjudicate the claim involving insomnia.  As such, the claim for service connection for insomnia is deferred.  The Board notes that should service connection for sleep apnea be granted on appeal, the Veteran should be afforded a VA examination in order to determine whether the insomnia is at least as likely as not caused by or aggravated by the sleep apnea.

Additionally, based upon the claim that the insomnia is caused by the service-connected sinusitis, a remand to obtain an additional medical opinion is warranted.

LOSS OF SENSE OF SMELL 

The Veteran contends that his loss of sense of smell was caused by an in-service surgical procedure in which the surgeons tore out the sinus polyps by their roots, thus stripping away the olfactory nerves, resulting in the loss of sense of smell.  

The service treatment records note that the Veteran underwent a septoplasty in early 1987 at Oakland Naval Hospital.  He did not enjoy any benefit from the operation and continued to complain of a right-sided nasal obstruction.  The Veteran underwent a septoplasty, revision, cryosurgery of turbinates, in October 1987.  

A January 2007 private treatment record notes that the Veteran's chief complaint was a diminished sense of smell.  His symptoms were noted to have first occurred while he worked as a soldier technician in the U.S. Navy, beginning in 1984.  He was continually exposed to the "flux" of the soldiers without respiratory protection.  He had sinus surgery in 1986 with no benefit to his breathing but did require several post-operative local procedures to excise "webs."  Prior to the Navy, he had no nasal problems.  

A January 2007 olfactory testing report revealed severe hyposmia.  It was noted that the Veteran worked with chemicals as a solider technician in the U.S. Navy.  He had sinus surgery in 1986 for sinusitis, facial pain, and nasal congestion/drainage.  He did not achieve relief and had another surgery nine months later, which he got three months of relief.  He does not know when he lost his sense of smell.  Olfactory testing revealed moderate hyposmia.  Another test revealed severe hyposmia.

A January 2008 private medical opinion report notes that as a result of the Veteran's service-related nasal injury/dysfunction, the Veteran had two surgical procedures to his nasal structures while on active duty.  In May 1987 he underwent nasal surgery, and again in October 1987 he underwent another surgical procedure.  As a result of the surgical procedures it was confirmed by direct surgical visualization that the Veteran had sustained injuries to the ethmoid plate and consequently underwent surgical explanation of substantial postoperative scar tissue that was residual from his initial surgery with the application of cryosurgery.  Following these surgical procedures, which were conducted in the area of the ethmoid plate and his sinus, the Veteran experienced secondary and consequential loss of the sensation of smell and loss of taste.  The physician opined that the surgical treatment conducted by the surgeons in service involved the sinuses and caused traumatic injury to the area of the ethmoid plate by direct surgical intervention, aggressive scar tissue removal, and cryosurgery.  The private physician explained that the ethmoid plate is essential for the sensation of taste and smell, as it is associated with the area of the olfactory bulb and distal nerve endings.  The two surgeries conduced during service resulted in severe, chronic, and permanent nasal dysfunction with secondary and consequential loss of sensation of taste and smell.  

The private physician referenced the January 2007 private physicians' opinion that the Veteran underwent extensive testing that resulted in objectively determined permanent anosmia.  The private physician confirmed the Veteran's anosmia was a result of service exposure to soldier isopropyl alcohol, trichloroethane, and other vapors and toxins.  It was noted that a January 2007 CT scan confirmed that the Veteran underwent a bilateral ethmoidectomy, which was part of the surgical procedure performed by his military surgeons.  The first cranial nerve, the olfactory nerve, is the nerve that is associated with the sensation of smell.  This nerve penetrates from the brain into the nasal structures by means of approximately 20 bundles of olfactory fibers.  These olfactory fibers begin the olfactory epithelium of the brain and pass the cribriform (ethmoid plate) to the ethmoid bone and the olfactory bulb.  There is no medical question that amputation of the ethmoid bone/plate, which is the site of the olfactory bulb nerve groups for the sensation of smell, will result in loss of that neurological function which has been confirmed by chemosensory laboratory testing.  The physician opined that amputation of the ethmoid bone resulting in the loss of the transiting olfactory nerve structures, was part of the surgical procedure performed by the Veteran's in-service surgery as a result of his service-connected chronic sinusitis.  It is well documented that trauma or amputation of the olfactory nerve system will result in loss of the sensation of smell.

The evidence reflects that an event occurred during service, namely the sinus surgery, a current diagnosis of loss of smell, and an indication, in the form of a January 2008 private physician, that the two are etiologically related.  As the Veteran has never been afforded a VA examination pursuant to this claim, one should be scheduled.

INCREASED INITIAL RATING FOR SINUSITIS

Service connection for sinusitis was granted in a July 2009 rating decision, on the basis that the disability preexisted service, but was aggravated thereby.  The Veteran's sinusitis is rated as noncompensable effective from May 15, 2006, as 10 percent disabling effective from January 9, 2007, and as noncompensable from January 9, 2008.

The enlistment examination reflects that the Veteran had exostosis and reconstruction of his nose at age 19 due to a nose fracture from boxing.  A December 1986 service treatment record showed complaints of persistent sore throat and nasal congestion over the past 10 years.  A January 1987 service treatment record notes that there was congenital septal deviation that caused nasal obstruction.  Initial allergy/immunology consultation from February 1987 showed history of perennial rhinitis and bronchitis and ear infections since age 16.  Skin testing was totally negative.  CT of the head confirmed bilateral maxillary and ethmoid sinusitis, nasal polyposis with hypoplastic frontals, and normal sphenoid sinus.  A right internal ethmoidectomy was performed in May 1987 for removal of an inflammatory polyp.  There were continued complaints and a revision of the septoplasty was performed in October 1987.  X-rays of the right maxillary sinuses from January 1989 revealed a polypoid mass on the ceiling of the sinus.

A September 1992 private treatment record notes that sinus X-rays were taken due to prior history of nasal polyps and sinusitis.  The X-rays revealed a mucoperitoneal thickening in the left maxillary sinus with a rounded density at the base, which may represent a retention cyst.  The rest of the sinuses are clear; there were no areas of bone destruction or air fluid levels.  The impression was mucoperiostreal thickening of the left maxillary sinus.  

A July 1994 private treatment record notes that there was complete obstruction of the left nasal antral window and incomplete obstruction of the right nasal antral window; there was complete obstruction of the ostiomeatal complexes bilaterally, and chronic sinusitis of all paranasal sinuses.

A March 1998 private treatment record notes that the Veteran wanted an antibiotic for a sinus infection.  

A May 2002 private treatment record notes that the Veteran was seen for evaluation of chronic sinusitis, nasal polyposis, and allergic rhinitis.  Examination revealed a bolus nasal septum caudally.  There was evidence of previous nasal surgery.  The inferior turbinates appeared to have been reduced.  His middle turbinates appeared to have been lateralized to the septum where they are effused.  He has had ethmoid surgery on both sides.  Natural ostia could not be identified.  He had some polypoid changes on the left.  There was no blood, pus, or erythema.  The oral cavity and pharynx were unremarkable.  

A July 2002 private treatment record notes a diagnosis of chronic recurrent sinusitis with nasal congestion.  

An August 2002 private treatment record notes that the Veteran underwent a left and right anterior posterior ethmoidectomy, endoscopic bilateral maxillary antrotomy, and endoscopic bilateral sphenoidotomy with exploration of the frontal sinus.  

An August 2002 private treatment record notes a history of chronic rhinosinusitis, status post nares septoplasty, turbinoplasty, and bilateral endoscopic sinusotomy in 1994.  He had been doing relatively well up until recently, when he started complaining of increasing sinus congestion and drainage.  The Veteran was treated with various antibiotics, decongestants, and muclytic therapy.  His last course of antibiotics was approximately six weeks ago, after a had finished a ten day course of antibiotics then.  Recent CT scan revealed pansinusitis, involving the left maxillary sinus, as well as the ethmoidal sinuses, with thickening of the sphenoidal sinus.  He underwent guided sinusotomy with endoscopic maxillary antrostomy, ethmoidectomy and sphenoidectomy.  Because of the chronicity of the sinus infections, the Veteran was switched to Unasyn, to better cover for anaerobes.  

An August 2002 infectious disease consultation report notes that the Veteran has a known history of chronic rhinosinusitis, status post patient image guided sinusotomy with endoscopic maxillary antrostomy, as well as ethmoidectomy, sphenoidectomy, and exploration of the frontal sinuses. 

A May 2006 private medical examination report notes a history of sinus problems in service.  Physical examination did not find evidence of a sinus condition.  

A May 2007 statement from the Veteran's former spouse notes that the Veteran had sinus problems during service, and continued to have problems after service.

A January 2007 CT of the sinuses revealed a history of chronic rhinitis and sinusitis.  The findings revealed mucosal thickening in the left frontal sinus.  The right frontal sinus was clear.  There were two posterior remaining right ethmoid air cells that were completely opacified; the Veteran was status post bilateral partial ethmoidectomy.  Mucosal thickening inferiorily in the right maxillary sinus was present.  There was a mucosal polyp in the posterior left maxillary sinus.  The anastrostomies bilaterally were partially obstructed by mucosal disease.  In the left sphenoid sinus there was mild mucosal disease.  The right sphenoid sinus was clear.  The walls of the left maxillary sinus were mildly thickening, suggesting chronic sinusitis.  No air fluid levels were identified.  The mastoid air cells were clear bilaterally.  

A January 2008 private medical opinion report notes that the Veteran was engaged in work activities in the U.S. Navy which resulted in repeated exposure to "soldier flux fumes" and the onset of nasal and sinus symptoms in 1985.  Subsequent development of toxic reexposure to the vapors and fumes of his in-service work activities did result in the development of a significant nasal dysfunction in the form of severe sinusitis, rhinitis, and the development of nasal polyps.  

An August 2009 private treatment record notes that the Veteran has chronic rhinitis, drainage, discharge that has been associated not necessarily with allergies, but with a non-allergic atrophic type of rhinitis.  On examination, ears and tympanic membranes are intact and translucent.  Middle ears were aerated.  Nasal examination showed obvious evidence of previous surgical procedure.  The nasal mucosa was somewhat moist.  It seemed to be without significant swelling, erythema, and no purulence and polyps.  The oral cavity and oropharynx were clear.  The neck was supple without adenopathy or thyromegaly  The impression was atrophic/nonallergic rhinitis with a history of recurrent polyposis and sinusitis.

A November 2009 VA treatment record notes an assessment of chronic sinus drainage.

A January 2010 private treatment record notes that the Veteran complained of having been fighting a sinus infection since December 10, 2009, which still hadn't resolved.  He had not been on any antibiotics.  He was placed on antibiotics and a culture was taken.  It was noted that he was to be seen back in three to four weeks, with a new CT scan.

The Veteran has never been afforded a VA examination for the purpose of determining the current severity of his service-connected sinusitis.  Therefore, based upon this fact, and because the most recent private medical evidence from January 2010 notes that the Veteran was to be seen in three to four weeks, at which time a new assessment would be done, a CT scan would be performed, and presumably results of the culture would be ready, the Board is of the opinion that a VA examination is necessary in order to determine the current severity of the sinusitis.  Additionally, with the Veteran's assistance, these follow-up private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide VA with signed and completed authorization and consent to release information forms so that VA can obtain the follow-up private medical evidence from the private physician the Veteran saw in October 2009 and January 2010 for his sinuses.  Then, the RO should undertake all appropriate development effort to obtain the private treatment records for the Veteran's sinusitis treatment.  Any and all negative responses should be documented and recorded in the claims file.

2.  Afford the Veteran a VA orthopedic/neurologic examination in order to determine the nature and etiology of his current lumbar spine and cervical spine disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and provide a diagnosis/diagnoses with respect to any lumbar spine and/or cervical spine disability that may be present.  The examiner should then comment as to whether it is at least as likely as not (50 percent likelihood or greater) that any current lumbar spine disability and cervical spine disability is causally or etiologically related to his active service to include the June 1988 incident in which he hurt his lumbar spine while lifting a water heater, and the January and February 1989 complaints and findings of cervical strain, torticollis, straightening of the cervical spine by X-ray, and suspected facet joint irritation of C6-7.  The examiner should comment on the Veteran's statements that he has had ongoing cervical and lumbar spine symptoms since service and also discuss the private treatment records opining that the current cervical and lumbar spine disabilities are etiologically related to service.  Importantly, the examiner should also provide a complete discussion of the Veteran's post-service work-related low back injuries, the X-rays showing no degenerative changes in October 1995, and the impact the post-service injuries have on the Veteran's current lumbar spine disability.  

The examiner should provide a diagnosis of any current left ankle disability.  If a left ankle disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any current left ankle disability is causally or etiologically related to his active service, to include the February 1988 incident in which he hurt his left ankle.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4. (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If either or both the lumbar spine disability and/or the cervical spine disability is found to be related to or caused by an event in service, the examiner should provide a diagnosis of any currently present left shoulder disability, left knee (also claimed as left leg and ankle) disability, radiculopathy of the upper extremities, right wrist disability, right arm disability, right knee disability, and sciatic nerve disability (neuropathy) of the lower extremities.  

If the Veteran is diagnosed with a left knee, leg, or ankle disability, a right wrist disability, a right arm disability, a right knee disability, and/or a sciatic nerve disability or neuropathy of the lower extremities, the examiner should provide an opinion as to whether any of these disabilities is caused by or aggravated by (permanently worsened beyond the normal progression of the disability) the lumbar spine disability.

If a left shoulder disability and/or radiculopathy of the upper extremities are diagnosed, the examiner should then provide an opinion regarding whether it is at least as likely as not that any currently present left shoulder disability and/or radiculopathy of the upper extremities is caused by or aggravated by (permanently worsened beyond normal progression of the disorder) the cervical spine disability.  If either or both disabilities are found to be aggravated by the cervical spine disability, the degree of aggravation should be quantified.

3.  Afford the Veteran a VA ENT examination in order to determine the nature and etiology of any currently present allergic rhinitis and loss of sense of smell, and the current severity of the service-connected sinusitis.

Any and all indicated studies and tests should be accomplished.  

The examiner should describe all symptoms associated with the Veteran's service-connected sinusitis.  The examiner should specifically state whether there is evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes a year characterized by headaches, pain, and purulent discharge or crusting.  The examiner should also state whether there are polyps, greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.

If allergic rhinitis or other allergic condition is diagnosed, the examiner should state the likelihood that the allergic rhinitis existed prior to service.  If the allergic rhinitis is found to have preexisted service, the examiner should state whether it increased in severity during service.

If an increase in severity during service is found, the examiner should state whether the increase was due to the natural progression of the disorder.

If allergic rhinitis was not found to have preexisted service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that the allergic rhinitis is causally or etiologically related to his active service to include the diagnoses of allergic rhinitis therein.  The examiner should comment on the Veteran's statements that he has had ongoing symptoms since service, and the private medical evidence 

The examiner should also provide an opinion regarding whether the currently diagnosed loss of smell is at least as likely as not (50 percent likelihood or greater) that the loss of sense of smell is causally or etiologically related to his active service, to include the sinus surgeries during service.  The examiner should discuss the extensive January 2008 private medical opinion which states that the surgery performed during service caused damage to the olfactory nerves, thus causing his current loss of smell.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4. (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  Return the complete claims file, to include a copy of this remand, to the October 2010 VA examiner who provided opinions against the service connection claims for sleep apnea and insomnia.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's contentions. 

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's sleep apnea is causally or etiologically related to active service, to include the August 1987 diagnosis of sleep apnea in service.

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's sleep apnea is aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected sinusitis.  If the examiner finds that the sleep apnea is aggravated by the service-connected sinusitis, the examiner should quantify the degree of aggravation if possible.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's insomnia is caused by or aggravated by his service-connected sinusitis.  If the examiner finds that the insomnia is aggravated by the service-connected sinusitis, the examiner should quantify the degree of aggravation if possible.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

If the October 2010 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


